Citation Nr: 1340974	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-35 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness of the bilateral feet, to include as due to undiagnosed illness; and if so, whether service connection is warranted for such disability.  

2.  Whether new and material evidence has been received to reopen a claim of right eye blindness (claimed as right eye retina detachment), to include as due to undiagnosed illness; and if so, whether service connection is warranted for such disability.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1990 and from February 1991 to April 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  A May 1998 rating decision denied the Veteran service connection for numbness of the bilateral feet essentially based on a finding that such disability had not manifested to a compensable degree during the presumptive period outlined in 38 C.F.R. § 3.317.

2.  A May 1998 rating decision denied the Veteran service connection for double vision to include as due to undiagnosed illness, essentially based on the finding that such disability was caused by a right eye retinal detachment, which was not an undiagnosed illness, and that there was no evidence showing the right eye retinal detachment was etiologically related to the Veteran's active service.  

3.  Evidence received since the May 1998 rating decision is new and material, as it relates to both issues on appeal, and the Veteran's claims of entitlement to service connection for numbness of the bilateral feet and right eye blindness, to include as due to undiagnosed illness, must be reopened.  

4.  The evidence of record shows that the Veteran's numbness of his bilateral feet is caused by medically unexplained small fiber peripheral neuropathy of the bilateral lower extremities.  

5.  The Veteran's right eye blindness is shown to be the result of a known clinical diagnosis, right eye retinal detachment, and there is no evidence suggesting that the right eye retinal detachment is etiologically related to the Veteran's active service.   


CONCLUSIONS OF LAW

1.  The May 1998 rating decision that denied the Veteran's claims of entitlement to service connection for numbness of the bilateral feet and double vision, to include as due to undiagnosed illness, is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156(b) (2013)

2.  New and material evidence has been received to reopen claims for entitlement to service connection for numbness of the bilateral feet and right eye blindness, to include as due to undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for numbness of the bilateral feet, to include as due to undiagnosed illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 


4.  The criteria for service connection for right eye blindness, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

Here, the VCAA duty to notify was satisfied by way of numerous letters sent to the Veteran in September 2009 and October 2009.  These letters informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  These letters also provided the Veteran notice in compliance with Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

The Board notes that the RO has obtained the Veteran's service treatment records and postservice VA outpatient treatment.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's right eye blindness and his right eye retinal detachment were related to his active service are the Veteran's own statements, which as will be discussed below, have been found to not be credible.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to this issue.  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2013 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question, specifically as to the cause and symptoms of the Veteran's bilateral feet numbness and his right eye blindness.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Numbness of the Bilateral Feet

An unappealed May 1998 rating decision denied the Veteran entitlement to service connection for numbness of the bilateral feet, essentially on the basis that the evidence of record at that time did not establish that such disability had become manifest to a compensable degree within the presumptive period outlined in 38 C.F.R. § 3.317.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in September 2009, which was denied by the RO in a February 2010 rating decision; the Veteran has appealed.  

Evidence of record at the time of the May 1998 rating decision included the Veteran's service treatment records (STRs), postservice private treatment records, and a September 1997 VA examination.  The Veteran's STRs were silent for any complaints or treatment related to bilateral feet numbness; additionally, the postservice private medical records provide no indication that the Veteran sought treatment after separation from active service for complaints of bilateral feet numbness.  The September 1997 VA examination report shows that the Veteran reported numbness in both of his feet, which had been present for approximately 6 months; the Veteran was assessed with neuropathic changes in the soles of the feet with decreased skin temperature.  

Pertinent evidence received since the May 1998 rating decision, includes an additional VA examination report from March 2012, which shows that the Veteran was given a diagnosis of peripheral sensory neuropathy.  The examination report shows that the Veteran was noted to have mild symptoms of paresthesias and/or dysesthesias and mild symptoms of numbness in the bilateral lower extremities, as well as decreased sensory reflexes in his bilateral feet and toes.   

As the Veteran's claim of service connection for bilateral feet numbness was previously denied on the basis that such disability had not become manifest to a compensable degree within the presumptive period outlined in 38 C.F.R. § 3.317, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran's bilateral feet numbness manifests in symptoms warranting a compensable disability rating within the current presumptive period outlined in 38 C.F.R. § 3.317).

As the evidence received since the May 1998 rating decision includes the March 2012 VA examination report which shows the Veteran has a diagnosis of peripheral sensory neuropathy, and that there are objective findings on examination of such disability, the Board finds that there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for numbness of the bilateral feet.  Additionally, this evidence raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for numbness of the bilateral feet, to include as due to an undiagnosed illness, must be reopened.  

Right Eye Blindness

The Veteran was initially denied service connection for double vision (as well as several other claimed medical conditions), to include as due to an undiagnosed illness in an August 1995 rating decision.  The August 1995 rating decision was reviewed by the RO in October 1996, at which time the Veteran was again denied service connection for double vision, to include as due to undiagnosed illness, essentially on the basis that there was no evidence the Veteran had been diagnosed with, or was receiving treatment for, such disability during active service, or upon separation from active service.  The October 1996 rating decision was reviewed by the RO in December 1996, at which time, it was determined that additional development was necessary; specifically, the Veteran was asked to submit any available medical records which supported his claim.  In May 1998, the RO issued a new rating decision which denied the Veteran entitlement to service connection for double vision, to include as due to an undiagnosed illness, on the basis that such symptoms were the result of a right eye retinal detachment [the Board notes the rating decision noted it was the left eye, but a review of the medical records indicate this was clerical error], and as such was the result of a diagnosed disability, and further there was no evidence that the right eye retinal detachment was related to the Veteran's active service.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in August 2009 (claimed as right eye retina detachment), which was denied by the RO in a February 2010 rating decision; the Veteran has appealed.  

Evidence of record at the time of the May 1998 rating decision included the Veteran's STRs, which were silent for any complaints of, or treatment for, right eye blindness, or a right eye retinal detachment.  Also of record at the time of the May 1998 rating decision were reports of March 1995 and September 1997 VA examinations and postservice private treatment records.  The March 1995 VA examination report noted that following his return from Southwest Asia, the Veteran became sick with a variety of symptoms; however the Veteran did not report any symptoms of vision trouble; clinical evaluation of his eyes was normal.  The September 1997 VA examination report shows that the Veteran complained of double vision, which began in February 1997.  It was noted that the Veteran had undergone several surgeries and he was assessed with a retinal detachment of the right eye.  [The VA examiner noted a retinal detachment of the left eye; however, this appears to be clerical error as the evidence showed the retinal detachment was in the right eye.]  The private treatment records showed that the Veteran had sought treatment in February 1997 for distorted vision that had been ongoing for approximately 6 days.  The Veteran was noted to have a right eye retinal detachment, which was surgically repaired.  Subsequent October 1997 private treatment records showed, that following surgery, the Veteran was left with essentially no vision in his right eye.  Also of record at the time of the May 1998 rating decision, were lay statements by the Veteran and his spouse, which stated that he had suffered from vision problems after his separation from active service, and that the Veteran is now blind in his right eye.  

Pertinent evidence received since the May 1998 rating decision, includes the Veteran's testimony at his March 2013 Board hearing, at which time he reported that he began to have vision trouble while serving in Southwest Asia, specifically that he had light sensitivity and difficulty seeing at night when driving.  He further testified that immediately upon his return from Southwest Asia, he began to experience symptoms of blurred vision, double vision, and difficulty focusing.  

As the Veteran was previously denied service connection for double vision, to include as due to undiagnosed illness, based on a finding that such condition was attributable to a known medical diagnosis (right eye retinal detachment), and as such did not warrant service connection as the result of an undiagnosed illness; and also on the basis that there was no evidence indicating the Veteran's right eye retinal detachment was incurred in, or caused by, his active service, for evidence to be new and material, it must relate to that unestablished fact (i.e. must show that the Veteran's right eye blindness is either the result of an undiagnosed illness, or it must show that the Veteran's right eye retinal detachment was etiologically related to his active service).

As the Veteran's testimony at his March 2013 Board hearing includes statements that he first began experiencing vision trouble while on active service in Southwest Asia, there is new evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for right eye blindness (claimed as a right eye retina detachment).  Additionally, the evidence raises a reasonable probability of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received and that the claim of service connection for right eye blindness, to include as due to an undiagnosed illness, must be reopened.  

Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Such chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms such as: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i). 

Accordingly, under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptom illness (such as CFS, fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule December 29, 2011). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be established under the specific provisions applicable to Persian Gulf War Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  Of course, service connection for a diagnosed illness still may be established if otherwise warranted under VA law.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Numbness of the Bilateral Feet

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection numbness of the bilateral feet (without remanding the matter to the RO for reconsideration upon reopening), because the RO's May 1998 adjudication in this matter included de novo review (as well as the development necessary for de novo review); further, the full benefit sought regarding this issue is being granted by the Board herein.  

The Veteran seeks service connection for numbness of the bilateral feet, claimed as due to an undiagnosed illness.  The record shows that the Veteran served in Southwest Asia for the month of March 1991; thus, for the purposes of this decision, the Board will assume that the Veteran had qualifying service in the Southwest Asia theater of operations as defined by 38 C.F.R. § 3.317.

As noted above, the Veteran was afforded a VA examination in March 2012, at which time he was given a diagnosis of peripheral sensory neuropathy.  Prior to rendering an opinion, the VA examiner referred the Veteran for an electromyography test (EMG) to verify that neuropathy was present, and to assess whether radiculopathy was also present.  A May 2012 VA addendum, notes that the Veteran's EMG results were abnormal, showing a mixed axonal and demyelinating picture, indicating peripheral neuropathy.  The Veteran was referred for neurological consult, at which time additional testing was ordered.  A September 2012 addendum shows that on magnetic resonance imaging (MRI), the brain and spinal cord were found to be normal, and repeated EMG testing of the lower extremity nerves was ordered, which showed no evidence of large fiber peripheral neuropathy.  Based on the additional EMG findings, the VA examiner indicated that the Veteran's symptoms were likely caused by small fiber peripheral neuropathy, which was not evaluated by EMG, and he opined that the Veteran's neuropathy appeared to fall into the category of undiagnosed illness as it was idiopathic.  A final October 2012 VA addendum shows that the VA examiner agreed with the diagnosis of small fiber peripheral neuropathy assessed by the September 2012 examiner; however, it was clarified that as such disability is a diagnosed condition, it did not fall into the category of undiagnosed illness, but the examiner noted that in the Veteran's case, there was no known cause, and as such, the Veteran's neuropathy of the bilateral lower extremities was considered a medically unexplained condition.  The Board finds these series of opinions to be persuasive, and notes that there are no contrary opinions of record.  

As has been established, the Veteran had service in Southwest Asia during the Persian Gulf war and the Board therefore turns to an analysis of the claim under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 outlined above.  The evidence indicates that the Veteran has a current diagnosis of small fiber peripheral neuropathy of the bilateral lower extremities, a diagnosed disability, but that such disability is medically unexplained, as there is no known etiological cause, in the Veteran's specific case.  Further, the Board notes that the Veteran initially claimed entitlement to service connection for such for numbness of the bilateral feet in August 1996, and the March 2012 VA examination report, the subsequent VA examination addendums, and the March 2013 hearing transcript documents the Veteran's reports that his symptoms began within a few weeks of his return from Southwest Asia.  Thus, the Board finds that the Veteran's medically unexplained small fiber peripheral neuropathy of the bilateral lower extremities clearly manifested prior to December 31, 2016 as required under 38 C.F.R. § 3.317.  The RO ended the analysis by finding since there was a diagnosis, the Persian Gulf provisions did not apply.  However, the regulations allow for a disability due to a medically unexplained multisymptom illness, which seems to be the case here. 

Thus, having found that the Veteran has a diagnosed, but medically unexplained medical condition, the questions that remain for consideration are whether the illness (1) is manifested to a degree of 10 percent or more under the applicable rating criteria, and (2) whether there is affirmative evidence that it was caused by a supervening condition or event.

Here, the Board notes that in the March 2012 VA examination report, it was noted that the Veteran was involved in a postservice motor vehicle accident, which caused pain in his back.  However, MRI of the brain and spine were both normal and no other possible cause for the Veteran's small fiber peripheral neuropathy of the bilateral lower extremities was noted.  Therefore, the Board finds that there was no supervening condition or event which caused the Veteran's medically unexplained small fiber peripheral neuropathy of the bilateral lower extremities.  

Turning to whether the Veteran's disability is manifested to a degree of 10 percent or more under the applicable rating criteria, the Board notes that under the rating criteria for diseases of the peripheral nerves, it is noted that when the involvement is wholly sensory, a rating reflective of mild, or at most, moderate, impairment should be assigned.  38 C.F.R. § 4.124a.  In this case, the Board notes that the March 2012 VA examination report shows that the Veteran's symptoms were manifested in objective findings on physical examination, which included decreased sensation on the medial right foot and lateral left foot, as well as decreased left ankle deep tendon reflexes.  Under Diagnostic Code 8521, which addresses paralysis of the external popliteal nerve in the bilateral lower extremities, the objective findings from the Veteran's March 2012 VA examination, as well as the Veteran's subjective complaints of tingling and numbness, indicate that the Veteran's small fiber peripheral neuropathy of the bilateral lower extremities is at least at a mild level, and as such would warrant a compensable rating.  Therefore, the Board finds that the Veteran's medically unexplained small fiber peripheral neuropathy of the bilateral lower extremities, rises to at least a 10 percent rating under Diagnostic Code 8521; the postservice medical evidence, specifically, the March 2012 VA examination report, would support such a finding.  38 C.F.R. § 4.124a.  Therefore, the Board finds that service connection for the Veteran's medically unexplained small fiber peripheral neuropathy of the bilateral lower extremities is warranted.  

Service Connection for Right Eye Blindness

At the outset, the Board notes that the Veteran is not prejudiced by the Board's proceeding to de novo review on the issue of entitlement to service connection for right eye blindness, to include as due to an undiagnosed illness (without remanding the matter to the RO for reconsideration upon reopening), because the RO's October 2012 adjudication in this matter, in a supplemental statement of the case, included de novo review (as well as the development necessary for de novo review).

The Veteran claims that he is entitled to service connection for right eye blindness, as such disability was the result of an undiagnosed illness, and that he began to experience vision trouble while serving in Southwest Asia.  

A review of the Veteran's STRs is silent for any complaints or treatment related to his right eye blindness. 

The Veteran was afforded a VA Persian Gulf War examination in March 1995.  At that time, he did not report any symptoms related to his right eye, or his vision in general, and physical examination of his eyes was normal.  In a document associated with the Veteran's Persian Gulf War examination, it was noted that the Veteran reported changes in his vision and that he needed a new eyeglasses prescription.  

The Veteran was afforded a new VA examination in September 1997.  At that time, he reported complaints of double vision which began in February 1997.  It was noted that in February 1997, the Veteran had been diagnosed with and treated for a detached retina in his right eye by a private provider, which included several surgeries, the last of which was in August 1997.  On examination, it was noted that the Veteran's eye was blackened and that he was unable to open the eye.  The Veteran was assessed with a detached retina of the right eye.  There was no etiological opinion provided. 

Private treatment records from February 1997, show that the Veteran sought treatment for visual problems which had been ongoing for approximately 6 days.  These records note that the Veteran had been in good ocular health prior to seeking treatment.  After examination of the Veteran, it was determined that he had a retinal detachment in his right eye, which required surgical repair.  Subsequent records show that the Veteran's retinal detachment was repaired after several surgical attempts.  An October 1997 letter from the Veteran's treating physician noted that due to various complications, the provided treatment for the retinal detachment would likely leave the Veteran with no vision in his right eye.  These private treatment records do not provide any indication that the Veteran's right eye retinal detachment, and subsequent right eye blindness, was etiologically related to his active service.  

Of record are extensive VA treatment records which show the Veteran receives VA treatment for a variety of medical conditions and that his vision and right eye blindness is sporadically evaluated.  These records do not indicate that the Veteran's right eye blindness is etiologically related to his active service.  

Also of record are various statements submitted by the Veteran and his spouse in support of the Veteran's claim.  In these statements, the Veteran and his spouse maintain that immediately following his return from Southwest Asia and his separation from active service, the Veteran suffered from symptoms of blurred and double vision, which, as indicated by the statements, resolved.  The Veteran's spouse has also asserted that the Veteran suffered from numerous medical conditions since he returned from Southwest Asia, which worsened as the years progressed, and she noted that the Veteran eventually lost his vision in his right eye.  Further, at his March 2013 Board hearing, the Veteran testified that he suffered from vision problems while on active service, specifically that he had some light sensitivity and that he had difficulty driving at night.  

At the outset, the Board notes that the medical evidence of record establishes that the Veteran's right eye blindness was caused by his February 1997 right eye retinal detachment, and associated surgeries.  Therefore, as such disability is attributable to a known medical diagnosis, service connection for right eye blindness as due to undiagnosed illness or medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317 is not warranted.  However, what remains for consideration, is whether the Veteran's right eye blindness is otherwise related to his active service.  

The Board acknowledges the Veteran's March 2013 testimony that his vision problems first began while he was serving in Southwest Asia, and that they have continued since, and recognizes that he is competent to testify as to observable symptoms.  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994). 

In weighing credibility, VA must consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial implausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

The Board finds the Veteran's statements that he first began suffering from vision trouble while in Southwest Asia, and that such symptoms continued since service, to be inconsistent with the other evidence of record.  In this regard, the Board notes that there is no evidence, prior to his March 2013 Board hearing, which indicates the Veteran ever suffered from vision trouble while serving in Southwest Asia.  The Veteran's various statements in support of his claim, as well as the statements submitted by his spouse, indicate that following his separation from active service, the Veteran suffered from illness that caused a variety of symptoms, including double vision.  Specifically, an April 1995 statement from the Veteran details these various symptoms, but also indicates that this illness only lasted for two weeks.  Further, the Board notes that at his March 1995 VA examination, the Veteran did not report any symptoms of vision trouble and clinical evaluation of his eyes was normal.  The Board notes that had the Veteran suffered from vision trouble during active service, and if such symptoms persisted following his separation, it would have been in his best interest to report such symptoms at his March 1995 VA examination.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) ( a lack of notation of symptoms where such notation would normally be expected may be considered as evidence that the symptoms did not exist).  Further, the Board notes that there is no indication from the record that the Veteran sought treatment for any vision trouble until February 1997, when he suffered from a right eye retinal detachment (nearly 6 years following separation from active service), at which time he reported that his vision trouble had only been ongoing for 6 days.  Additionally at his September 1997 VA examination, the Veteran specifically indicated that his vision trouble did not manifest until February 1997 and the retinal detachment.  As the Veteran's statements regarding the onset of his vision trouble are inconsistent with the other evidence of record, the Board finds that they are not credible.

Further, the Board notes that while the evidence of record establishes that the Veteran's right eye blindness is a result of the February 1997 retinal detachment; there is no competent (medical) evidence of record indicating that the retinal detachment was etiologically related to his active service.  In this regard, the Board notes that the Veteran's STRs are silent for any complaints related to a retinal detachment and the Veteran's private and VA treatment records do not show that a medical provider ever related the retinal detachment to his active service.  The only evidence in support of this contention, are the Veteran's unsubstantiated reports, which have already been found not credible, that his reports of vision trouble following service were related to the retinal detachment.  Therefore, the Board finds that there is no credible suggestion of record that the retinal detachment was at all related to the Veteran's active service, some 6 years earlier, and as such service connection for his currently diagnosed right eye blindness is not warranted.  

In sum, there is no indication from the Veteran's STRs that he ever complained of vision trouble, or was found to have a retinal detachment during active service; the Veteran's reports of experiencing vision trouble while on active service, and since separation, have been found not credible by the Board; and there is no indication from the record that the Veteran's right eye retinal detachment is otherwise related to the his active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for right eye blindness, to include as due to undiagnosed illness, is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for numbness of the bilateral feet, to include as due to undiagnosed illness, must be reopened.  The appeal is granted.

Entitlement to service connection for numbness of the bilateral feet, to include as due to undiagnosed illness, is granted.  

New and material evidence has been received, and the claim for entitlement to service connection for right eye blindness (claimed as right eye retinal detachment), to include as due to undiagnosed illness, must be reopened.  To this extent, the appeal is granted.  

Entitlement to service connection for right eye blindness (claimed as right eye retinal detachment), to include as due to undiagnosed illness, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


